OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07324 Gardner Lewis Investment Trust (Exact name of registrant as specified in charter) 285 Wilmington-West Chester PikeChadds Ford, Pennsylvania (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) With a copy to: John H. Lively, Esq. The Law Offices of John H. Lively & Associates, Inc. A Member Firm of the 1940 Act Law Group 2041 W. 141st Terrace Suite 119 Leawood, Kansas 66224 Registrant's telephone number, including area code:(610) 558-2800 Date of fiscal year end:October 31, 2012 Date of reporting period: October 31, 2012 Item 1. Reports to Stockholders. The Chesapeake Core Growth Fund Annual Report October 31, 2012 Investment Advisor Administrator Gardner Lewis Asset Management, L.P. 285 Wilmington-West Chester Pike Chadds Ford, Pennsylvania 19317 www.chesapeakefunds.com Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, Ohio 45246-0707 1-800-430-3863 The Chesapeake Core Growth Fund Letter to Shareholders December 3, 2012 Market Environment: The uncertainty and negativity emanating from the close of fiscal year 2011 abruptly changed heading into fiscal year 2012. The year began with equity markets shifting focus away from economic worries as EU leaders finally initiated a solution to address their debt problems, while unemployment and housing trends started to stabilize here in the U.S. As a result, investors refocused on company specific fundamentals while the broader equity markets moved higher. Solid quarterly earnings results in January resulting from year over year earnings growth, unassuming valuations, and an environment of low interest rates, combined to reward investors handsomely. With the previous uncertain news of the prior year forgotten, modest economic growth provided the much needed momentum heading into the middle of the year. The April earnings season began with companies largely meeting or exceeding Wall Street’s earnings expectations. Macro-related fears, however, crept back into the headlines as the quarter progressed, causing the market to give back some of the year’s earlier gains. After the previous strong rally, it was not unexpected that a fresh round of fears regarding the European debt crisis, a potential slowdown in China, and continued concerns about U.S. government policies would put pressure on equity valuations. These fears turned out to be just that, fears. The summer months displayed a market which quietly moved higher amid headlines dominated by economic stagnation, election year politics, and the corresponding fiscal and regulatory uncertainty, along with the European debt crisis. As we head into the new fiscal year, interest rates remain at historically low levels which, combined with modest domestic economic growth, has historically provided an accommodating environment for superior growth companies, in which we typically invest. Portfolio Review. The following table breaks out the holdings of the Chesapeake Core Growth Fund (the “Fund”) by economic sector and compares 2011 and 2012 fiscal year-end holdings to those of the S&P 500 Total Return Index (“S&P 500”). Economic Sector S&P 500 10/31/2011 Fund 10/31/2011 S&P 500 10/31/2012 Fund 10/31/2012 Consumer Discretionary 11% 21% 11% 20% Consumer Staples 10% 2% 12% 3% Energy 13% 11% 11% 10% Financials 16% 10% 15% 13% Health Care 11% 10% 12% 10% Industrials 11% 9% 10% 5% Information Technology 18% 29% 19% 29% Materials 4% 5% 4% 5% Telecommunication Services 3% 3% 3% 5% Utilities 3% 0% 3% 0% 1 The most significant sector shifts in the Fund during the fiscal year included an increase in cash. Relative to the S&P 500, our largest sector overweights at the end of the fiscal year are in Consumer Discretionary and Information Technology, while we are most underexposed to Consumer Staples and Industrials. During the Fund’s fiscal year, Telecommunication Services, Financials, and Consumer Discretionary provided the largest positive contributions to overall returns. Consumer Staples, Materials, and Industrials provided the least contribution for the fiscal year, with Consumer Staples being the only sector to post modest negative results for the period. The Fund’s most significant individual contributors to gains this fiscal year were Equinix (telecommunication services), Apple Computer (consumer electronics), EOG Resources (oil & gas), MasterCard (business services), and Macy’s (department stores). The principal detractors were Broadcom (semiconductors), Juniper Networks (networking and communication devices), Carnival (travel), Oracle (hardware & software), and Facebook (social media). Throughout the fiscal year we reduced our name count, concentrating on those companies we believe offer the most compelling fundamentals and sold those stocks that achieved our internal price targets, failed to meet our expectations, or just did not make the cut. As a result, we outperformed the benchmark in the fourth quarter and are continuing to perform well heading into fiscal year 2013. The Fund’s total return of +10.12% this fiscal year compares to +15.21% for the S&P 500, the Fund’s benchmark index. Performance shortfall from the benchmark was most pronounced in the spring during the height of the market selloff, as macro worries appeared to drive stock prices to a greater degree than fundamental company news. Outlook. As we head into a new fiscal year, we remain confident in the outlook for our companies as evidenced by the relatively low turnover within the portfolio. Our optimism stems from the current environment which is characterized by low interest rates and modest economic growth, combined with the anticipated strong earnings growth and unassuming valuations in our portfolio leaving us enthusiastic about the outlook heading into fiscal year 2013. Sincerely, W. Whitfield Gardner 2 The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-430-3863. Fee reductions and/or expense reimbursements have positively impacted Fund performance. An investor should consider the Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Fund’s prospectus contains this and other important information. For information on the Fund’s expense ratio please see the Financial Highlights table found within this Report. 3 The Chesapeake Core Growth Fund Comparison of the Change in Value of a $10,000 Investment in The Chesapeake Core Growth Fund and the S&P 500® Total Return Index* (Unaudited) Average Annual Total Returns(a) (for periods ended October 31, 2012) 1 Year 5 Years 10 Years The Chesapeake Core Growth Fund 10.12% -5.55% 4.32% S&P 500® Total Return Index 15.21% 0.36% 6.91% * The S&P 500 Index is a market capitalization weighted index that is widely used as a barometer of U.S. stock market performance. The S&P 500® Total Return Index provides investors with a price-plus gross cash dividend return of the companies represented in the S&P 500 Index. The index is unmanaged and shown for illustration purposes only. An investor cannot invest in an index and its returns are not indicative of the performance of any specific investment. (a) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes dividends or distributions, if any, are reinvested in shares of the Fund. The total returns in the table and graph above do not reflect the deduction of taxes a shareholder would pay on Fund distributions, if any, or the redemption of Fund shares. 4 The Chesapeake Core Growth Fund The Chesapeake Core Growth Fund vs S&P 500® Total Return Index Sector Diversification October 31, 2012 (Unaudited) Top Ten Holdings October 31, 2012 (Unaudited) Security Description % of Net Assets Apple, Inc. 7.7% Equinix, Inc. 4.7% EOG Resources, Inc. 4.2% Humana, Inc. 3.7% Google, Inc. - Class A 3.5% Amazon.com, Inc. 3.4% Liberty Media Corp. - Liberty Capital 3.4% Boeing Co. (The) 3.3% Express Scripts Holding Co. 3.2% MasterCard, Inc. - Class A 3.2% 5 The Chesapeake Core Growth Fund Schedule of Investments October 31, 2012 Common Stocks — 95.5% Shares Value Consumer Discretionary — 18.9% Hotels, Restaurants & Leisure — 2.2% Starwood Hotels & Resorts Worldwide, Inc. $ Internet & Catalog Retail — 5.0% Amazon.com, Inc. * priceline.com, Inc. * Media — 5.5% DIRECTV - Class A * Liberty Media Corp. - Liberty Capital * Multiline Retail — 6.2% Dollar Tree, Inc. * Macy's, Inc. Nordstrom, Inc. Consumer Staples — 3.3% Food & Staples Retailing — 3.3% Costco Wholesale Corp. Whole Foods Market, Inc. Energy — 9.8% Energy Equipment & Services — 2.7% National Oilwell Varco, Inc. Oil, Gas & Consumable Fuels — 7.1% Anadarko Petroleum Corp. EOG Resources, Inc. Financials — 12.4% Capital Markets — 1.9% Goldman Sachs Group, Inc. (The) Diversified Financial Services — 10.5% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. MasterCard, Inc. - Class A Health Care — 9.3% Biotechnology — 2.4% Gilead Sciences, Inc. * 6 The Chesapeake Core Growth Fund Schedule of Investments (Continued) Common Stocks — 95.5% (Continued) Shares Value Health Care — 9.3% (Continued) Health Care Providers & Services — 6.9% Express Scripts Holding Co. * $ Humana, Inc. Industrials — 4.9% Aerospace & Defense — 3.3% Boeing Co. (The) Machinery — 1.6% Danaher Corp. Information Technology — 27.7% Communications Equipment — 3.6% Cisco Systems, Inc. QUALCOMM, Inc. Computers & Peripherals — 10.5% Apple, Inc. EMC Corp. * Internet Software & Services — 7.1% Baidu, Inc. - ADR * Facebook, Inc. - Class A * Google, Inc. - Class A * Semiconductors & Semiconductor Equipment — 2.1% Broadcom Corp. - Class A * Software — 4.4% salesforce.com, inc. * VMware, Inc. - Class A * Materials — 4.5% Chemicals — 2.1% Monsanto Co. Metals & Mining — 2.4% Freeport-McMoRan Copper & Gold, Inc. Telecommunication Services — 4.7% Diversified Telecommunication Services — 4.7% Equinix, Inc. * Total Common Stocks (Cost $21,719,323) $ 7 The Chesapeake Core Growth Fund Schedule of Investments (Continued) Money Market Funds — 7.2% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (a) $ Fidelity Institutional Money Market Portfolio - Class I, 0.16% (a) Total Money Market Funds (Cost $1,912,531) $ Total Investments at Value — 102.7% (Cost $23,631,854) $ Liabilities in Excess of Other Assets — (2.7%) ) Total Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Variable rate security. The rate shown is the 7-day effective yield as of October 31, 2012. See accompanying notes to financial statements. 8 The Chesapeake Core Growth Fund Statement of Assets and Liabilities October 31, 2012 ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Cash Dividends receivable Receivable for investment securities sold Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased Payable for capital shares redeemed Payable to Advisor (Note 5) Accrued compliance service fees (Note 5) Accrued distribution and service plan fees (Note 5) Payable to administrator (Note 5) Accrued Trustees’ fees (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 9 The Chesapeake Core Growth Fund Statement of Operations For the Year Ended October 31, 2012 INVESTMENT INCOME Dividends $ Foreign withholding taxes on dividends ) TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 5) Distribution and service plan fees (Note 5) Compliance service fees (Note 5) Shareholder account maintenance fees Fund accounting fees (Note 5) Professional fees Administration fees (Note 5) Registration and filing fees Transfer agent fees (Note 5) Trustees’ fees and expenses (Note 4) ICI membership fees Custodian and bank service fees Postage and supplies Reports to shareholders Insurance expense Interest expense (Note 7) Other expenses TOTAL EXPENSES Investment advisory fee reductions (Note 5) ) Fees paid indirectly through a directed brokerage arrangement (Note 6) ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments ) NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 10 The Chesapeake Core Growth Fund Statements of Changes in Net Assets Year Ended October 31, Year Ended October 31, FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains from security transactions Net change in unrealized appreciation/ depreciation on investments ) ) Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of year End of year $ $ ACCUMULATED NET INVESTMENT INCOME $
